Citation Nr: 1738238	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  1313253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ankle condition (diagnosed as mild degenerative changes to first metarsophalangeal joint with spurring at ankle joint).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Air Force from February 1979 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge; a transcript of the hearing is associated with the claims file. (Hearing Transcript).  


FINDINGS OF FACT

The Veteran's current left ankle condition is etiologically related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a left ankle condition have been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his left ankle condition is the result of an in-service injury.  At the March 2017 Board hearing, he testified that he injured his left ankle in a basketball game while stationed on Patrick Air Force Base in July 1979. Per the Veteran, an ambulance was called and he received emergency room treatment. He remained in the hospital overnight and was subsequently placed on light duty. Physicians provided an orthopedic brace, crutches, and pain medication. He has feet weakness in his left ankle ever since that time. (Hearing Transcript p. 7). He continues to wear a brace and orthotics in his shoes daily. Id.

To that end, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §1131. Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 
(Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)); 38 C.F.R. § 3.303(a)(2016). 

In the instant case, the Veteran's degenerative joint disease is a form of arthritis, and considered a "chronic disease," enumerated in 38 C.F.R. § 3.309(a). For chronic diseases, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed than the above three-part test. 
Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  It consists of two prongs. One, there must be evidence of record that the Veteran has 90 days of continuous active service and a current diagnosis of a chronic disease.  Two, the record must also reflect one the following circumstances: (1) evidence of the disease was shown as chronic in service (clearly diagnosed), (2) evidence that the condition manifested to a compensable degree within a presumptive period, one year of service, or (3) an insufficient evidence of the condition "shown as chronic" in service or within the presumptive period, but the symptoms were "noted" in service, with evidence of continuity of the same symptomatology since service. Showing a continuity of symptoms, however remote, after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Walker, 708 F.3d at 1338-39. 

Finally, the VA is responsible for determining if the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

A review of the evidentiary record corroborates the Veteran's claim. In-service treatment records confirm the Veteran arrived to the hospital via ambulance on July 9, 1979 for a severe ligament strain. (See STRs-Medical p. 45). On exam, his left ankle had swelling and tenderness. Id. at 41, 43. While his x-rays returned negative, physicians prescribed him crutches, pain medication, and an ankle brace.  Id. Physicians also assigned the Veteran light duty for six days, limited to: 1) partial weight on left ankle, 2) no standing greater than 10 minutes, 3) no climbing, and
4) no lifting greater than 20 pounds. Id. There are no additional in-service treatment records and the Veteran had a normal separation examination.

Initially, post-service treatment records were silent for a left ankle diagnosis.  However, from February 2007 to March 2013, the Veteran received ongoing treatment for his claimed condition. (See CAPRI(2)). X-rays taken in June 2010 reveal mild degenerative changes to first metarsophalangeal joint with spurring at ankle joint. (See Legacy Content Manager, CAPRI (1), p. 11, and CAPRI (2) p. 122). Treatment notes indicate he received medication and physical therapy, due to pain, difficulty with ambulation, chronic stasis changes and ankle inversion. (See CAPRI (2) 1, 125, 131; and p. 1).

In March 2014, Veteran's treatment provider referred him to a podiatrist. (See Medical Treatment Record-Government Facility, received March 2017, p. 3-4).   She confirmed the Veteran's diagnosis of osteoarthritis/degenerative joint disease of the left ankle. Id.  She also opined his condition may have stemmed from an active duty injury in 1979. Id. at 3.  Recent examination findings indicate the Veteran displays ankle pain with range of motion, bilaterally, the left ankle pain being worse than the right. Id. at 4. He has prescriptions for topical ointments, ankle wraps, and orthotic inserts. Id.at 4, 9. 

The Veteran was also afforded a VA examination in December 2010. The examiner confirmed his diagnosis of degenerative joint disease. On examination, the Veteran displayed an antalgic gait, tenderness, instability, weakness, pain and limited range of motion of the left ankle. Despite these positive findings, the examiner opined that the Veteran's degenerative joint disease of the left ankle is not the result of the left ankle condition shown during active duty.

Testimony from the March 2017 hearing also sheds light onto his claimed condition. When questioned as to the significant gap in treatment in the record, the Veteran testified that he merely adapted his lifestyle around his ankle injury. Likewise, the Veteran submitted written statements making similar attestations. He noted that he has never been a "complainer," only called in sick three days in almost 28 years of employment. (See VA 21-4138, received June 2011). 

Upon considering the totality of the evidence in this matter, the Board determines that the evidence is at least in equipoise that the Veteran's left ankle condition is etiologically related to service. Thus, service connection is warranted.

The criteria for the first element of chronic disease are met. The Veteran has more than 90 days of active duty service. He served four years active duty, from February 1979 to February 1983.  He has a current diagnosis of a chronic disease, degenerative joint disease. 

The second element is also met. While the Veteran's condition was not shown chronic in service nor is there evidence that his condition manifested to a compensable degree within the presumptive period, a credible continuity of symptoms has been established. 

The Veteran is competent and capable of conveying the events and circumstances of his injury. Statements made for the purpose of medical diagnosis or treatment has been deemed by the Courts to be exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment. White v. Illinois, 502 U.S. 346, 355-56 (1991). The Veteran assertions of pain and weakness in his ankle have been consistent with his statements to his treatment providers for the past decade. (See Medical Treatment Record-Government Facility, received March 2017; and Legacy Content Manager, CAPRI (1) and CAPRI (2)). He also acknowledged his gaps of treatment at the hearing and provided a credible response that he has adapted his lifestyle around his condition.  

The Board acknowledges the December 2010 VA examiner provided a negative nexus opinion on the subject; however, the examiner was not afforded an opportunity to review the entirety of the medical records; specifically physical therapy records that demonstrates ongoing symptoms. Moreover, the Board notes that the examiner determined the Veteran's symptoms had an onset of 1979 and cited to treatment notes for the past 10 years, demonstrating continued treatment for the Veteran's ongoing symptoms. The Board finds that examiner's acknowledgement of this onset date, in combination with the favorable nexus opinion by the Veteran's treatment provider, supports a favorable determination.

After weighing the VA examiner's nexus opinion against the Veteran's consistent lay statements, positive nexus opinion by his treatment provider and the record as a whole, the Board finds the Veteran's claim to be persuasive. 

Thus, the Board finds the evidence, to be at least in relative equipoise in showing the Veteran's current left ankle condition is the result of military service. After applying the benefit of the doubt doctrine, the claim must be granted. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for left ankle condition is granted.


____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


